IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 24, 2008

                                     No. 07-41184                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ANDRE DAVID LEFFEBRE,

                                                  Plaintiff - Appellant.
v.

FEDERAL CORPORATION UNITED STATES; UNITED STATES FEDERAL
CORPORATION; USA INC; US INC, PRIVATE AND ASSOCIATE AGENTS,

                                                  Defendants - Appellees.



                   Appeal from the United States District Court,
                            Southern District of Texas
                              USDC No. 3:07-CV-519


Before JONES, Chief Judge, and CLEMENT and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Andre Leffebre, an inmate confined at the United States Penitentiary at
Beaumont, Texas, proceeding pro se and in forma pauperis, appeals the
dismissal of his suit for damages arising from his conviction and incarceration
of being a felon in possession of a firearm. That conviction has not been
reversed, expunged, invalidated, or called into question by the issuance of a writ



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-41184

of habeas corpus, and the district court properly dismissed the instant action for
failure to state a claim upon which relief may be granted. Heck v. Humphrey,
512 U.S. 477, 486-87 (1994). Leffebre’s appeal is frivolous and without arguable
merit, and is accordingly dismissed. See 5TH CIR R. 42.2.
      The district court’s dismissal of Leffebre’s action and this Court’s dismissal
of his appeal count as two strikes under 28 U.S.C. § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).             Leffebre accumulated
additional strikes for the dismissal of similar claims in Leffebre v. Carter, No.
3:06-CV-149 (S.D. Tex., Nov. 26, 2007) and Leffebre v. Cothren, No. 3:06-CV-150
(S.D. Tex., Nov. 26, 2007). As Leffebre has now accumulated at least three
strikes under § 1915, he is barred from proceeding in forma pauperis while he
is incarcerated or detained in any facility unless he is under imminent danger
of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; 28 U.S.C.§ 1915(G) BAR IMPOSED.




                                         2